UNITED STATES DISTRICT C()URT
WESTERN DISTRICT OF LOUISIANA

 

 

SHREVEPORT DIVISION
EXCELL WEST, III CIVIL ACTION NO.: lS-CV-OO408
VERSUS JUDGE ELIZABETH FOOTE
KRYSTAL l. WEST, ET AL. MAGISTRATE JUDGE HORNSBY
MEMORANDUM RULING

 

The Plaintiff, Excell West, lII (“Plaintifl”), filed this action against Krystal West
(“Krysta ”), Hawkeye Lien Services (“Hawkeye”), and BMO Harris Bank, NA (“BMC”), alleging
that they infringed on his property and took it Without his permission NoW pending before the
Court are three separate motions. Plaintiff has filed a Motion for Summary Judgment pursuant to
Federal Rule of Civil Procedure 56 against Bl\/IO. [Record Document ll]. Defendant HaWkeye
has filed a Motion to Dismiss for lack of subject matter jurisdiction [Record Document 18].
Defendant BMO has filed a Motion to Dismiss pursuant to Federal Rule of Civil Procedure
lQ(b)(l), lZ(b)(S), and lZ(b)(6) or alternatively, a Motion for a More Definite Statement pursuant
to Rule lZ(e). [Record Document 28]. These motions have been fully briefed

For the reasons discussed beloW, the motions to dismiss filed by Hawkeye [Record
Document 18] and BMO [Record Document 28] are hereby GRANTED and Plaintift’ s claims are
hereby DISMISSED WITHOUT PREJUDICE. Plaintiff’s motion for summary judgment
against BMO [Record Document ll] is hereby DENIED AS MOOT.

Because the Court lacks subject matter jurisdiction over PlaintifF s claims against Krystal,

those claims are hereby DISMISSED WITHOUT PREJUDICE.

BACKGROUND

Plaintiff EXcell West, HI, appearing pro se, filed suit in this Court against Krystal and
Hawkeye. Record Document l. Plaintiff claims that Krystal made a false contract with Hawkeye
to exercise control over his property without his consent. [d. He asserts that they are “infringing
and trespassing upon [his] property using a false document.” Id. He claims that his Fourth and
Fifth Amendment rights are being Violated because he cannot enjoy his property and because his
property has been taken without a contract and without payment [a’. Plaintiff seeks relief in the
form of $50(),000 or the return of his property. Ia’.

In response to this complaint, Magistrate Judge Hornsby issued a Memorandum Order,
instructing Plaintiff to file an amended complaint that set forth facts establishing that this Court
has jurisdiction over Plaintiffs claims. Record Document 3. The Memorandum Order stated that
Plaintiffs amended complaint should (l) specify the law or legal theory that he relies upon to
assert a claim, (2) set forth a short and plain statement of the facts that support such a claim, and
(3) allege with specificity the state in which each defendant is a citizen Id. at 1~2. The
Memorandum Order also noted that Plaintiff listed BMO as a defendant on his civil cover sheet
but did not mention BMO in the body of his complaint ]d. at 2. Plaintiff was instructed to clarify
whether BMO is a defendant in this case, and if so, to state a claim against BMO and specify its
citizenship Ia'.

Plaintiff filed an amended complaint, stating that he brought this lawsuit under 28 U.S.C.
§ l331, 28 U.S.C. § 1332, and 42 U.S.C. § 1983. Record Document 4, p. l. Plaintiff claims that

Krystal and Hawkeye/Bl\/IO1 knowingly and intentionally took land that was donated to him by his

 

1 Although Plaintiff and some of the attachments to his complaint refer to “Hawkeye Lien
Services/BMO Harris,” Hawkeye and BMO are not the same entity and are proceeding separately
in this lawsuit.

father. Id. at 2. Although Plaintiffs claim is difficult to follow, he asserts that Krystal executed a
contract in which she falsely claimed that Plaintiff’s father, Excell West Jr., was her sibling. Id.
According to Plaintiff, Krystal is the daughter of Excell West Jr.’s brother, Lorenzo West. Id. He
states that Krystal deceptively executed a contract with “said corporation”-presumably
Hawkeye/BMO_on November l2, 2015, “by stating that [his] father was a surviving heir and the
brother of her sibling,” when in fact his father died on October 13, 2013. Id. The property that this
dispute centers around appears to be part of an inheritance from Plaintiff’s grandmother, Alta
Salone Green Polk. ]d.; Record Document 4-1, pp. 2 & 5. Plaintiff attached several documents to
his amended complaint, one of which reflects that an entity referred to as “Hawkeye Lien
Services/BMO Harris” purchased a l% interest in this disputed property on June 7, 2016, through
a tax sale. Record Document 4-1, pp. 3-4.

Hawkeye filed an answer in which it denied all of Plaintiff s allegations of fact and asserted
as affirmative defenses a lack of subject matter jurisdiction insufficient process and service of
process, and failure to state a claim upon which relief can be granted. Record Document 8, pp. l-
2. Plaintiff then filed a motion for summary judgment against BMO. Record Document ll.
Plaintiff claims that because Bl\/lO2 did not “file an answer, defend or file a pretrial motion” and
did not show any genuine disputes of material fact, Plaintiff is entitled to summary judgment Id.
at l & 4. Hawkeye filed a motion to dismiss, arguing that Plaintiff fails to establish that this Court
has jurisdiction Record Document 18. Bl\/l() filed a motion to dismiss pursuant to Federal Rule of

Civil Procedure l2(b)(l), l2(b)(5), and l2(b)(6), arguing that Plaintiff has failed to effect proper

 

2 Plaintiff initially requested and was granted an Entry ofDefault against Bl\/IO. Record Documents
7 & 10. However, the Court has since granted Bl\/IO’s Motion to Set Aside Default in which it
claimed to have been improperly served Record Documents 20 & 22.

3

service, failed to establish the Court’s subject matter jurisdiction and failed to state a claim upon
which relief can be granted Record Document 28.
MOTIONS TO DISMISS

“When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the court
should consider the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.”
Rammz`ng v. U.S., 281 F.3d 158, 161 (5th Cir. 2001). Thus, the Court will begin by addressing
Hawkeye’s and Bl\/IO’s argument that Plaintiff has failed to establish federal subject matter
jurisdiction
I. 12 b 1 Standard3

Motions filed under Federal Rule of Civil Procedure 12(b)(1) allow a defendant to
challenge the subject matter jurisdiction of the court to hear a case. Because federal courts are
courts of limited jurisdiction subject matter jurisdiction must be based on the United States
Constitution or additional rules promulgated by Congress. Meadaa v. K.A.P. Enters. LLC, 09-cv-
1211, 2011 WL 13073685, at *2 (W.D. La. Sept. 14, 2011). If suchjurisdiction is lacking, the case
is properly dismissed Home Buz`lders Ass'n of Mss., ]nc. v. Cin of Madz`son, Mz'ss. , 143 F.3d 1006,
1010 (5th Cir. 1998). Furthermore, federal courts are bound to examine the basis of subject matter
jurisdiction sua sponte and dismiss the action if they lack subject matter jurisdiction Lane v.
Hallz`burton, 529 F.3d 548, 565 (5th Cir. 2008) (quoting Um`on Plamers Bank Nat’l Ass’n v. Salih,
369 F.3d 457, 460 (5th Cir. 2004) (reversed on jurisdictional challenge not raised until appellate
reply brief)). There are two main types of federal subject matter jurisdiction: federal question

jurisdiction pursuant to 28 U.S.C. § 1331 and diversity jurisdiction pursuant to 28 U.S.C. § 1332.

 

3 Although Hawkeye’s motion to dismiss does not mention Rule 12(b)(1), the Court will construe
it as a motion dismiss under 12(b)(1) because Hawkeye argues that Plaintiff fails to demonstrate
the existence of subject matter jurisdiction Record Document 18.

4

As the party asserting jurisdiction the plaintiff bears the burden of proof that jurisdiction exists.
Ramming, 281 F.3d at 161.
II. Bases of Federal Subiect Matter Jurisdiction

a. Federal Ouestion Jurisdiction

Plaintiff’s original complaint states that Krystal and Hawkeye are infringing upon his
Fourth and Fifth Amendment rights by trespassing on his property using a false document and
taking his property without a contract and without paying for it. Record Document 1. In his
amended complaint, Plaintiff claims that he brought this lawsuit pursuant to multiple federal
statutes, including 28 U.S.C. § 1331. Record Document 4, p. 1. ln their motions to dismiss,
Hawkeye and Bl\/l() argue that Plaintiff fails to establish federal question jurisdiction See Record
Documents 18 & 28. In a filing entitled “Objection and Rebuttle [sic] to the Defendant’s
Defenses,” Plaintiff argues that this Court has subject matter jurisdiction over his claim because it
arises under the Constitution and laws of the United States. Record Document 12, p. 1.

Section 1331 grants district courts original jurisdiction over all civil actions “arising under
the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. However, neither the
Fourth nor Fifth Amendments to the United States Constitution apply to the conduct of private
parties such as Defendants U_S. v. Runyan, 275 F.3d 449, 457 (5th Cir. 2001) (“The Fourth
Amendment proscribes only governmental action . . . .”); Jones v. Cily ofJackson, 203 F.3d 875,
880 (5th Cir. 2000) (“The Fifth Amendment applies only to violations of constitutional rights by
the United States or a federal actor.”). Plaintiff cannot bring claims of Fourth or Fifth Amendment
violations against Defendants. Because Plaintiffs claims against Defendants are not viable

constitutional claims, he has failed to establish federal question jurisdiction See 28 U.S.C. § 1331.

For the same reasons he fails to establish federal question jurisdiction Plaintiff also fails
to state a claim under 42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the
violation of a right secured by the Constitution and laws of the United States . . . .” West v. Alkz`ns,
487 U.S. 42, 48 (1988). Plaintiffs amended complaint states that he brought this suit under § 1983
[Record Document 4, p. 1], but it does not reference the statute again Plaintiff does not provide
the Court with any facts regarding any claim that he seeks to bring pursuant to § 1983. Because
the Court has no relevant information it cannot evaluate this claim. Plaintiff fails to state a claim
under § 1983.

b. Diversity Jurisdiction

A party seeking to establish diversity jurisdiction under 28 U.S.C. § 1332 must demonstrate
complete diversity of the parties, meaning that all persons on one side of the controversy are
citizens of different states from all persons on the other side of the controversy. Harvey v. Grey
Wolf Drillz`ng Co., 542 F.3d 1077, 1079 (5th Cir. 2008); 28 U.S.C. § 1332(b). When federal
jurisdiction depends on citizenship, citizenship must be “distinctly and affirmatively alleged.”
Getly Oz`l Corp., v. Ins. CO. ofNorl‘h Am., 841 F.2d 1254, 1259 (5th Cir. 1988) (quoting McGovem
v. Am. Airlines, Inc. , 511 F.2d 653, 654 (5th Cir. 1975)). “F ailure adequately to allege the basis for
diversity jurisdiction mandates dismissal.” Sz‘ajjford v. Mobz`l Oz`l Corp. , 945 F.2d 803, 805 (5th Cir.
1991).

Other than to note that Hawkeye is “1ocated in another state,” Plaintiff s only reference to
the citizenship of the parties in his original complaint is on his civil cover sheet. See Record
Document 1. On his civil cover sheet, he indicated that the Court has diversity jurisdiction over
this suit and checked a box indicating that he is a citizen of another state, one defendant is a citizen

of Louisiana, and one defendant is incorporated and has its principal place of business in another

state. Record Document 1-1, p. 2. The civil cover sheet itself states that “the information contained
herein neither replaces nor supplements the filings and service of pleadings or other papers as
required by law, except as provided by local rules of this court.” Id. Nowhere in his complaint does
Plaintiff name a state where any of the parties are citizens Record Document 1. Despite Judge
Hornsby’s instructions that Plaintiff should specify the state in which each Defendant is a citizen,
Plaintiff s amended complaint fails to mention the citizenship of the parties See Record Document
4.

ln response to Hawkeye’ s Answer [Record Document 8], Plaintiff filed a document entitled
“Objection and Rebuttle [sic] to the Defendant’s Defenses” Record Document 12. In this filing,
Plaintiff argues that Hawkeye and BMO are in partnership and that they share a mailing address
in Minneapolis, Minnesota, “according to the Parish of Caddo Sheriffs Office.” Id. at 2. Plaintiff
appears to be referencing a tax sale document showing that “Hawkeye Lien Services/BMO Harris”
owns a 1% interest in the property at issue in this case. Record Document 4-1, p. 3. This document
lists a l\/linnesota mailing address for Hawkeye Lien Services/BMO Harris. Id. Plaintiff repeats his
assertion that Hawkeye4 and BMO are citizens of Minnesota in his opposition to Hawkeye’s
motion to dismiss Record Document 24, p. 5. However, this mailing address is not sufficient to
establish the citizenship of Hawkeye or BMO.

First, Hawkeye is a partnership5 whose citizenship is determined by the citizenship of each
of its partners Int’l Paper C0. v. Denkmann Assoc., 116 F.3d 134, 137 (5th Cir. 1997). Plaintiff’s
original and amended complaints do not mention the citizenship of the partners that make up

Hawkeye. Second, BMO is a national bank whose citizenship for diversity purposes is in the state

 

4 ln this filing Plaintiff also alleges that Hawkeye is a citizen of lowa. Record Document 24, p. 5.
5 Hawkeye states that it is a general partnership Record Document 18-1, p. 2.

7

designated in its articles of association as its main office. Wachovia Bank v. Schmia’t, 546 U.S.
303, 318 (2006). Plaintiff has not attempted to identify the state in which Bl\/IO’s main office is
located Lastly, this reference to a Minnesota mailing address in a later filing is not compliant with
Judge Hornsby’s instruction for Plaintiff to file an amended complaint that alleges with specificity
the state in which each Defendant is a citizen Record Document 3, p. 2.

Although Plaintiffs filings are to be liberally construed because he is proceeding pro se,
this lenient standard cannot prevent his claims from being dismissed when the Court lacks
jurisdiction Shafz`zadeh v. Guz'llory, 14-1104, 2014 WL 4702609, at *2 (W.D. La. Sept. 22, 2014).
This lenient standard cannot save Plaintiff s amended complaint, which ignored Judge Hornsby’s
instructions See Record Documents 3 & 4. Plaintiff has failed to satisfy his burden of establishing
diversity jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff has also failed to establish federal
question jurisdiction pursuant to 28 U.S.C. § 1331, and therefore his claims against Hawkeye and
BMO are DISMISSED WITHOUT PREJUDICE. Because Plaintiff s claims against Bl\/IO are
dismissed, Plaintiff s Motion for Summary Judgment against BMO [Record Document 11] is
hereby DENIED AS MOOT.

CLAIMS AGAINST KRYSTAL WEST

Krystal West has yet to appear in this lawsuit Plaintiff moved for an entry of default against
all Defendants6 claiming that none of them timely responded to his complaint Record Document
7, p. 2. ln his motion Plaintiff claimed that Krystal had been properly served because Rick Turner

of Turner & Associates mailed her the summons and because Plaintiff mailed her a copy of the

 

6 As stated above, the Court entered and then struck an entry of default as to BMO after finding
that it had not been properly served Record Documents 10 & 22. Default judgment was not entered
as to Hawkeye because it filed an answer on the same day Plaintiff moved for default Record
Document 8; Dockez‘ Entryfi”om June ]2, 2018.

8

complaint and proof of service. Record Document 7, p. 2. An entry of default was not filed as to
Krystal because there was incomplete proof in the record that she had been served with the
complaint See Docket Entry from June ]2, 2018 Putting aside the issue of Plaintiffs failure to
properly serve Krystal, the Court finds that it lacks subject matter jurisdiction over Plaintiffs
claims against Krystal for the same reasons it lacks subject matter jurisdiction over his claims
against Hawkeye and BMO.

Federal courts are “duty-bound” to examine the basis of subject matter jurisdiction sua
Spom‘e. Lane, 529 F.3d at 565 (quoting Union Plamers Bank Nal"l Ass'n, 369 F.3d at 460). A lack
of subject matter jurisdiction may be raised at any time. Gz`les v. NYLCare Health Plcms, Inc. , 172
F.3d 332, 336 (5th Cir. 1999). Federal Rule of Civil Procedure 12(h)(3) states that, “lf the court
determines at any time that it lacks subject-matter jurisdiction the court must dismiss the action.”
Fed R. Civ. P. 12(h)(3). As stated above, Plaintiff s claims that Defendants, including Krystal,
violated his Fourth and Fifth Amendment rights are brought against private parties and do not
invoke federal question jurisdiction under 28 U.S.C. § 1331. This Court afforded Plaintiff notice
of the jurisdictional defects of his complaint and the opportunity to amend his pleadings to
affirmatively allege and establish diversity jurisdiction against all Defendants Record Document
3. Plaintiff failed to rectify these jurisdictional defects in his amended complaint See Record
Documents 4. As such, the Court finds that due process is not violated by a sua sponte dismissal
of Plaintiffs claims against Krystal. The Court finds that it lacks subject matter jurisdiction to
maintain this action and dismissal is required Stajj‘"ora’, 945 F.2d at 805; Fed. R. Civ. P. l2(h)(3).

Plaintiff s claims against Krystal West are DISMISSED WITHOUT PREJUDICE.

CONCLUSION

For the reasons stated above,

The Motions to Dismiss filed by Hawkeye [Record Document 18] and BMO [Record
Document 28] are hereby GRANTED. Plaintiffs claims against Hawkeye and Bl\/[O are
DISMISSED WITHOUT PREJUDICE.

Plaintiff s Motion for Summary Judgment against BMO [Record Document ll] is hereby
DENIED AS MOOT.

Because the Court lacks subject matter jurisdiction over Plaintiff’s claims against Krystal
West, those claims are hereby DISMISSED WITHOUT PREJUDICE.

A judgment in accordance with this ruling will issue forthwith.

THUS DONE AND SIGNED in Shreveport, Louisiana on this Ma; of January,

2019.

 

ELIZAB RNY FOOTE
UNITED T ES DISTRICT JUDGE

10

